Citation Nr: 1549061	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  06-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating prior to February 9, 2009, and a rating greater than 40 percent from February 9, 2009 through February 09, 2012, inclusive, for bladder incontinence.

2. Entitlement to an initial compensable rating prior to February 9, 2009, and a rating greater than 30 percent as of February 9, 2009 for bowel incontinence. 

3. Entitlement to an initial compensable rating prior to February 9, 2009, a rating greater than 10 percent from February 9, 2009 through October 30, 2013, inclusive, and a rating greater than 20 percent as of October 31, 2013 for left lower extremity radiculopathy. 

4. Entitlement to an initial compensable rating prior to February 9, 2009 and a rating greater than 20 percent as of October 31, 2013 for right lower extremity radiculopathy. 

5. Entitlement to special monthly compensation under 38 U.S.C. § 1114(k) based on loss of use of one or both feet.  

6. Entitlement to special monthly compensation under 38 U.S.C. § 1114(l) based on the need for regular aid and attendance or housebound status. 

7. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Jodee Kayton, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.  This case is currently under the jurisdiction of the St. Petersburg, Florida RO.  

The maximum rating for bladder incontinence has been in effect since February 10, 2012.  A June 2015 brief submitted by the Veteran's representative indicates that the Veteran does not seek a higher evaluation for his bladder incontinence as of February 10, 2012, noting that his bladder impairment has already been assigned the maximum rating from this date forward.  Accordingly, only the evaluation of his bladder disorder prior to February 10, 2012 is on appeal before the Board.  

In February 2015 and June 2015 written statements, the Veteran waived his right to initial review by the agency of original jurisdiction (AOJ) of additional evidence submitted since the issues on appeal were last adjudicated by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to special monthly compensation based on the need for aid and attendance or housebound status, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bladder incontinence was manifested by urine leakage requiring the wearing of absorbent materials that must be changed 2 to 4 times per day since the November 2003 date of claim. 

2. The Veteran's bladder incontinence did not require the wearing of absorbent materials that must be changed more than 4 times per day from February 9, 2009 through February 09, 2012 inclusive. 

3. The Veteran's service-connected bowel incontinence was not manifested by leakage or involuntary bowel movements prior to February 9, 2009. 

4. The Veteran's service-connected bowel incontinence has not been manifested by involuntary bowel movements, extensive leakage or complete loss of sphincter control from February 9, 2009 forward. 

5. Prior to June 2005, the Veteran did not have radiculopathy of the left lower extremity.  

6. As of June 2005, the Veteran had left lower extremity radiculopathy manifested by intermittent weakness and mild symptoms. 

7. As of January 2009, the Veteran's left lower extremity radiculopathy was manifested by chronic symtoms of pain, numbness, and tingling, with some diminished strength, but clinical findings usually showing normal strength and motor functioning on testing. 

8. As of April 2013, the Veteran's left lower extremity radiculopathy was manifested by foot drop with downgoing toes, active motion only when gravity eliminated, no sensation in the foot, absent reflexes, left leg numbness and pain, but no atrophy or inability to move the muscles below the knee. 

8. From the November 2003 date of claim to February 2014, the Veteran's right lower extremity radiculopathy was manifested by radiating pain, numbness, and weakness, with some diminished strength but clinical findings usually showing normal strength and motor functioning on testing.  

9. As of February 2014, the Veteran's right lower extremity radiculopathy was manifested by foot drop with downgoing toes, active motion only when gravity eliminated, no sensation in the foot, absent reflexes, right leg numbness and pain, but no atrophy or inability to move the muscles below the knee.

10. As of April 2013, the Veteran has had loss of use of the left foot due to foot drop caused by radiculopathy.

11. As of February 2014, the Veteran has had loss of use of the right foot due to foot drop caused by radiculopathy. 



CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating, but no higher, for bladder incontinence from November 2003 through February 9, 2009 are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.115(a), 4.115b, Diagnostic Code 7542 (2015). 

2. The criteria for a rating greater than 40 percent for bladder incontinence from February 9, 2012 through February 9, 2012, inclusive, are not satisfied or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.115(a), 4.115b, Diagnostic Code 7542 (2015). 

3. The criteria for a compensable rating prior to February 9, 2009 for bowel incontinence are not satisfied or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7332 (2015). 

4. The criteria for rating greater than 30 percent from February 9, 2009 forward for bowel incontinence are not satisfied or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7332 (2015). 

5. The criteria for a compensable rating for radiculopathy of the left lower extremity are not satisfied or more nearly approximated prior to June 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a Diagnostic Code 8520 (2015).

6. The criteria for a 10 percent rating, but no higher, for radiculopathy of the left lower extremity are satisfied as of June 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a Diagnostic Code 8520 (2015).

7. The criteria for a 20 percent rating, but no higher, for radiculopathy of the left lower extremity are satisfied as of January 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a Diagnostic Code 8520 (2015).

8. The criteria for a 40 percent rating, but no higher, for radiculopathy of the left lower extremity are satisfied as of April 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a Diagnostic Code 8520 (2015).

9. The criteria for a 20 percent rating, but no higher, for radiculopathy of the right lower extremity are satisfied as of November 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a Diagnostic Code 8520 (2015).

10. The criteria for a rating of 40 percent, but no higher, for radiculopathy of the right lower extremity are satisfied as of February 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a Diagnostic Code 8520 (2015).

11. The criteria for special monthly compensation under 38 U.S.C. 1114(k) based on loss of use of the left foot are satisfied as of April 2013.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2015).

12. The criteria for special monthly compensation under 38 U.S.C. 1114(k) based on loss of use of the right foot are satisfied as of February 2014.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because this appeal stems from granted service connection claims, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grants of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in January 2004, May 2005, September 2008, and April 2011 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by him have also been obtained, to the extent possible.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations were performed in February 2009, February 2012, April 2011, and April 2014, that include consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  The Veteran also submitted a November 2014 VA Disabilities Benefits Questionnaire (DBQ) filled out by his private physician, M.B., that fully describes the current severity of his bilateral radiculopathy.  Additionally, VA examinations were performed in June 2005 and April 2007.  To the extent there was any deficiency in the latter examination reports, the Board finds that treatment records contemporaneous with this earlier period and the findings in the VA examination reports dating from February 2009 forward are sufficient to render an informed decision regarding the severity of the disabilities on appeal prior to February 2009.  Where warranted, and when there is no evidence to the contrary, the Board has resolved reasonable doubt in favor of the claim by assuming that the findings in the February 2009 VA examination report were also present prior to that time.  There is no indication of a material change in the severity of these disabilities since they were last examined.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Bladder Incontinence

The Veteran's bladder incontinence has been rated as noncompensable from November 18, 2003 through February 8, 2009, inclusive, and as 40 percent disabling from February 9, 2009 through February 09, 2012, inclusive.  The maximum 60 percent rating has been assigned effective February 10, 2012.  The Veteran contends that higher initial evaluations are warranted prior to this date.  For the following reasons, the Board finds that the evidence supports entitlement to a 40 percent rating effective November 18, 2003, the date of claim.  Entitlement to a rating greater than 40 percent prior to February 10, 2012 is not established. 

The Veteran's bladder incontinence has been rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7542, which pertains to neurogenic bladder.  Under DC 7542, neurogenic bladder is to be rated as voiding dysfunction.  Id.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115(a).  Only the predominant area of dysfunction is considered for rating purposes.  Id.  The Veteran's neurogenic bladder has been rated as urinary incontinence, as he must wear a pad requiring a number of changes per day.  He has not described obstructive voiding, and higher ratings for obstructive voiding and urinary frequency are not available, in that the Veteran's bladder incontinence has been assigned a 40 percent rating from the effective date of service connection, which is the maximum rating available for these other types of voiding dysfunction.  See id.  Thus, to the extent his neurogenic bladder may also be manifested by urinary frequency, no prejudice can exist in rating it as bladder incontinence, which represents the predominant manifestation of this disability and, in any event, does not adversely affect the evaluation assigned. 

Continual urine leakage and urinary incontinence are assigned a 20 percent rating when they require the wearing of absorbent materials which must be changed less than two times per day.  Id.  They are assigned a 40 percent rating when they require the wearing of absorbent materials which must be changed 2 to 4 times per day.  They are assigned a 60 percent rating when they require the wearing of absorbent materials which must be changed more than 4 times per day.  

The Veteran's private treatment records, including voluminous records dating from 2002 to 2012 pertaining to his lumbar spine disability and associated neurologic abnormalities, and those dated in 2010 pertaining to treatment for gastrointestinal disorders, make no mention of bladder or urinary problems.  Letters dated in January 2004 and February 2004 from the Veteran's private physicians describing the Veteran's lumbar spine impairment and symptoms also do not cite bladder impairment as a manifestation of his lumbar spine disability.  The Veteran first mentioned loss of control of his bladder and bowels in a May 2004 statement submitted in support of this claim.  Notably, a June 2005 VA examination report pertaining to examination of the lumbar spine states that the Veteran denied incontinence of the bladder and bowel, notwithstanding the fact that the Veteran reported such manifestaions again in a June 2005 written statement.  Indeed, the Veteran pointed this deficiency out in his September 2005 NOD, asserting that he told the June 2005 examiner twice about his bowel and bladder problems.  An April 2007 VA spine examination report authored by the same examiner also does not discuss bladder or bowel impairment.  However, both reports also found that the Veteran did not have lumbar spine radiculopathy, which proved to be incorrect.  Accordingly, the accuracy of these reports is compromised.  The Veteran has repeatedly stated that these reports were not adequate and did not capture the full extent of his disability.  Thus, although these VA examination reports do not make findings regarding bladder impairment, the Board resolves reasonable doubt in finding that the Veteran's bladder incontinence was present at this time. 

The February 2009 VA examination report pertaining to urinary incontinence states that this manifestation had its onset around 2005 according to the Veteran's report.  The above evidence shows that the Veteran reported it as early as May 2004, and it may be that the Veteran did not remember the year of its onset by the time of the February 2009 examination.  Accordingly, the Board assumes that it was present when the Veteran submitted his claim in November 2003, absent evidence to the contrary.  At the February 2009 VA examination, the Veteran reported that he wears urinary pads or an adult diaper, and changes them two to three times per day and occasionally two times at night.  He denied bedwetting.  He stated that when he felt the urge to urinate he would have to go the restroom immediately or he would experience leakage.  He stated that urine would also leak out occasionally if he coughed, sneezed, or strained.  The VA examiner diagnosed urinary incontinence at least as likely as not "contributed to" by the service-connected lumbar disc disease.  

Resolving reasonable doubt, the Board assumes that the level of urinary incontinence described by the Veteran at the February 2009 VA examination was present since November 2003, since there is no evidence to the contrary.  The RO implicitly recognized this fact by assigning a November 2003 effective date of service connection for this disorder.  As discussed above, the VA examination reports dated in June 2005 and April 2007 appear perfunctory and the examiner did not elicit a history from the Veteran at those times regarding his neurogenic bladder.  Thus, the June 2005 and April 2007 examination reports, which were authored by the same examiner, do not weigh against urinary incontinence at that time or a lesser degree of severity than what was described in the February 2009 examination report, as their accuracy is in serious doubt.  

As the Veteran's statements regarding his urinary frequency are competent and were accepted by the February 2009 examiner and subsequent examiners evaluating this condition, the Board finds that a similar level of urinary incontinence was present since November 2003.  The absence of evidence to make a more informed determination on this issue for this period should not weigh against the claim, since it was VA's duty to develop for such information at the time.  

The RO assigned a 40 percent rating as of the date of the February 2009 VA examination report based on the Veteran's report of changing the absorbent materials two to three times per day.  See 38 C.F.R. § 4.115(a).  The Board finds that the evaluation of 40 percent should be assigned from November 18, 2003, for the reasons discussed above. 

A rating in excess of 40 percent is not warranted prior to February 9, 2012.  Although the Veteran stated at the February 2009 VA examination that he "occasionally" changes the absorbent material two times at night, this does not support a finding that he must change the absorbent material more than four times per day.  The word "occasionally" indicates that changing his absorbent materials twice at night was far from a daily occurrence.  It may well be that on most days, he would have to change the absorbent material twice during the day and not once at night, or twice during the day and once or twice at night, or three times during the day and once at night.  Thus, the fact that he reportedly changed his absorbment materials two to three times during the day and occasionally twice at night only suggests that he usually changed them three times or less per day, with occasional exceptions when he changed them at night.  As already stated, changing them at night was occasional and not a daily occurrence.  Even when he changed them at night, it would not necessarily add up to five times in a day, let alone on a daily basis.  Accordingy, the Veteran's urinary incontinence did not more nearly approximate the criteria for a rating greater than 40 percent prior to February 10, 2012.  See 38 C.F.R. § 4.114a.

A 60 percent rating was assigned as of February 10, 2012 based on a VA examination report of that date in which the box is checked for urine leakage requiring absorbent material that must be changed more than four times per day.  There is no further commentary by the examiner in this report regarding how this finding was obtained.  There is no evidence of record indicating that the Veteran's bladder dysfunction was manifested by this level of impairment prior to the February 2012 VA examination.  Accordingly, the criteria for a rating greater than 40 percent prior to February 2012 are not satisfied.  See id.

For the reasons explained above, the evidence shows that the Veteran's voiding dysfunction has not met or approximated the criteria for an initial rating higher than 40 percent at any point prior to February 10, 2012.  Rather, it has more nearly approximated the criteria for a 40 percent rating throughout this period.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's bladder incontinence does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's urinary incontinence with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, it is manifested by the need to wear absorbent materials and to change them several times during the day and occasionally night.  These manifestations are contemplated by the criteria under 38 C.F.R. § 4.115(b), which rate urine leakage and urinary incontinence based on the number of times per day that the absorbent material must be changed.  

The Veteran's need to be near a bathroom most of the time, as he states, is consistent with a disability characterized by bladder incontinence, and thus does not indicate an exceptional or unusual disability picture merely because this circumstance is not mentioned in the rating criteria.  In this regard, the rating criteria are generally devoid of examples of the kinds of challenges or difficulties that a condition may cause or how it may impact daily life and work, and instead are usually limited to objective data or clinical findings specific to the condition itself as markers of disability evaluation.  This does not mean that such challenges are not contemplated by the schedular criteria.  On the contrary, the rating criteria are designed for the very purpose of compensating for impairment of functioning under the ordinary conditions of daily life and employment caused by service-connected disability.  See 38 C.F.R. §§ 4.10, 4.21 (2015).  Thus, absent evidence to the contrary, it must be assumed that the challenges and difficulties occasioned by a disability are already contemplated by and built into the rating criteria.  The Board also notes that, as discussed below, the Veteran has ulcerative colitis manifested by frequent bowel movements, which would also account for his need to be near a bathroom most of the time.  Thus, there are no manifestations of the Veteran's bladder dysfunction not accounted for under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate the Veteran's bladder incontinence, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are related factors such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's urinary incontinence for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

In sum, a rating of 40 percent, but no higher, is granted for bladder incontinence effective November 18, 2003.  The preponderance of the evidence weighs against assignment of a greater evaluation prior to February 10, 2012.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 40 percent for bladder incontinence prior to February 10, 2012 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Bowel Incontinence

The Veteran's bowel incontinence has been rated as noncompensable from November 18, 2003 through February 8, 2009, inclusive, and as 30 percent disabling as of February 9, 2009.  For the following reasons, the Board finds that entitlement to a higher initial evaluation is not established. 

The Veteran's bowel incontinence has been rated under DC 7332, which pertains to impairment of sphincter control of the rectum and anus.  38 C.F.R. § 4.114.  Under DC 7332, a 0 percent rating is assigned when such impairment is healed or slight, with no leakage.  A 10 percent rating is assigned when there is constant slight impairment, with occasional moderate leakage.  A 30 percent rating is assigned when there are occasional involuntary bowel movements, necessitating the wearing of a pad.  A 60 percent rating is assigned when there is extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is assigned when there is complete loss of sphincter control.  Id. 

The treatment records do not mention bowel incontinence or make any descriptive findings as to its nature or manifestations prior to February 9, 2009.  At the February 2009 VA examination, the Veteran reported that fecal material can leak out at any time.  If he had loose stools, he may sneeze or cough and have a bowel movement.  The examiner diagnosed fecal incontinence that was at least as likely as not secondary to the lumbar disc disease.  The Board notes that this diagnosis was based solely on the Veteran's own subjective report with no confirmative objective findings and, significantly, without the benefit of reviewing later submitted private treatment records showing diagnoses of ulcerative colitis with no mention of fecal incontinence.  The examiner also noted that the treatment records available at the time did not show treatment for this condition.  

Private treatment records dated in June 2009, August 2010 and November 2010 show that the Veteran does not have bowel leakage or involuntary bowel movements, but rather ulcerative colitis and associated hemorrhoids manifested by rectal bleeding and diarrhea.  He reported stools six to ten times per day in the June 2009 private treatment record and diarrhea up to five times a day in the November 2010 treatment record.  These symptoms were diagnosed as ulcerative colitis.  There is no mention in any of these records of fecal leakage or involuntary bowel movements in the sense of loss of sphincter muscle control or being unable to wait to get to a toilet. 

The Board finds it implausible that involuntary bowel movements, fecal leakage, or impaired sphincter control would not be mentioned in these records directly pertaining to the Veteran's bowel problems if such were present.  The Board also notes that service connection for ulcerative colitis was denied in an April 2013 rating decision.  Accordingly, as this evidence contradicts the Veteran's statements at the February 2009 examination that he experiences fecal leakage and involuntary bowel movements, and rather shows that his bowel impairment is due to ulcerative colitis instead of his lumbar spine disability, the Board finds that the criteria for a compensable rating prior to February 9, 2009, and a rating in excess of 30 percent as of this date, for bowel incontinence are not satisfied.  

Because the preponderance of the evidence clearly shows that the Veteran's bowel problems are due to ulcerative colitis, and that he does not have fecal leakage or involuntary bowel movements due to lack of sphincter control prior to or since February 9, 2009, the benefit-of-the-doubt rule does not apply.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate signs and symptoms of a service-connected condition from a nonservice-connected condition, reasonable doubt must be resolved in favor of the claim under § 3.102, and consequently such signs and symptoms must be attributed to the service-connected condition).

Because the credible evidence shows that the Veteran has not had bowel incontinence due to his lumbar spine disability, discussion of staged ratings or whether referral for extraschedular consideration is warranted is moot.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating from November 18, 2003 through February 8, 2009, inclusive, and a rating greater than 30 percent as of February 9, 2009 for bowel incontinence is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


C. Radiculopathy of the Left and Right Lower Extremities

The Veteran's radiculopathy of the lower extremities has been rated under DC 8520, which pertains to impairment of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

Prior to February 2009, the private treatment records show diagnoses of radiculopathy with pain and numbness down the right leg.  A February 2004 letter from M. Van Horenbeeck, a private provider, states that the Veteran had low back pain with pain and numbness down the right leg which caused difficulties with bending, sitting, and standing too long.

There is almost no reference to left lower extremity symptoms in numerous treatment records dating from 2003 to 2008.  The first mention of left leg symptoms is the June 2005 VA examination report, reflecting the Veteran's complaint of occasionally experiencing numbness in both lower extremities, right worse than left.  A July 2006 private treatment record also reflects the Veteran's report that both legs felt weak.  Another July 2006 private treatment record states that the Veteran experienced significant pain that "goes into his right more than left leg."  However, the private treatment records dating both before and after July 2006 otherwise only mention right leg symptoms at this time.  The earliest consistent evidence of left leg radicular symptoms are June 2008 private chiropractic records noting tingling in the left leg. 

At the June 2005 VA examination, the Veteran reported that he occasionally experienced numbness in both lower extremities, right worse than left.  On testing, the Veteran reported loss of sensation to touch and pinprick.  Motor function was normal.  

At the April 2007 VA examination, the Veteran reported that his back pain radiated into his right lower extremity and that his right lower extremity was numb.  No mention was made of the left lower extremity.  The Veteran was observed to use a cane to walk and favored his right lower extremity.  On examination, did not report motor weakness of the right lower extremity.  He reported complete loss of touch with monofilament of the whole skin surface of the right foot extending up to the mid calf. 

June 2008 private chiropractic records note tingling down the left leg, and document the beginning of more persistent symptoms.  

A January 2009 private chiropractic record notes numbness in the left leg and pain in the left foot.

At the February 2009 VA examination, the Veteran reported low back pain with symptoms down both legs.  His stated that the right leg had been affected the longest but that "now he [was] getting symptoms in the left leg" as well.  He stated that he had pain into the legs on a daily basis that hampered his walking, and that he was only able to walk ten to a maximum twenty feet before he had to stop due to pain in his legs.  The examiner noted that the Veteran was brought into the examination using a wheelchair and left in a wheelchair.  He reported using a cane for walking, or a walker as needed.  On examination, no gross wasting or atrophy was seen in either extremity.  The sensorium appeared to be intact in both lower extremities.  Deep tendon reflexes were diminished at the bilateral knee and bilateral Achilles.  Strength testing was dimished in the lower legs, with the right being greater than the left.  

An April 2009 private treatment record notes the Veteran's report of moderately severe left leg numbness.

A January 2010 VA treatment record notes parasthesias in both legs with motor power seeming to be 5/5 in both lower extremities. 

A January 2010 private treatment record reflects a diagnosis of sciatica neuralgia. 

A February 2010 private treatment record notes pain in both legs with numbness in left leg.  The left leg was worse than the right. 

At the April 2011 VA examination, the Veteran reported constant numbness down both lower extremities.  On examination, muscle tone and power was within normal limits and complete bilaterally.  There was no muscle atrophy.  Sensation to touch and pinprick was diffusely and mildly reduced bilaterally in the lower extremities.  Deep tendon reflexes were 2+ and equal bilaterally.  

A September 2011 private treatment record reflects the Veteran's report of radiation down both legs to the toes with numbness, tingling, and weaknes.  He stated that his left leg was worse and that his symptoms had progressed over time.  On examination, motor strength was 5/5.  Sensation was diminished on the lateral aspect of the left calf.  Gait and station were normal. 

An April 2013 private neurological examination report states that the Veteran was seen for an initial evaluation.  At this time, he reported pain radiating into both legs and feet and numbness and tingling in the left lower extremity.  The Veteran also reported progressive weakness of the left foot.  On examination, motor strength testing of the left leg was 4/5 and 5/5 in the right leg.  Left ankle dorsiflexion strength was 3/5.  Right ankle dorsiflexion strength was 4/5.  The external hallucis longus muscle had 2/5 strength on the left and 4/5 strength on the right.  Left ankle plantar flexion strength was 4/5, and right ankle plantar flexion strength was 5/5.  Sensation was decreased to light touch in the left distal leg.  Reflexes of the bilateral lower extremities were absent throughout.  The Veteran was diagnosed with left leg numbness and foot drop.  

A May 2013 private electrodiagnostic study (EMG and nerve conduction) was found to be abnormal.  It showed a left L4-S1 radiculopathy with acute denervation and a right S1 radiculopathy that was "more chronic."  

Private treatment records dated in February 2014 reflect diagnoses of bilateral foot drop characterized as moderate to severe, and also reflect severe pain radiating down both lower extremities.  A March 2014 private treatment record also shows a diagnosis of bilateral foot drop, and notes the Veteran had "significant difficulty" with dorsiflexion and plantar flexion.  

The April 2014 VA examination report reflects that muscle strength testing was 3/5 right and left hip flexion, 3/5 right knee extension and 2/5 left knee extension, 3/5 right ankle plantar flexion and 2/5 left ankle plantar flexion, 3/5 right ankle dorsiflexion and 2/5 left ankle dorsiflexion, 3/5 right great toe extension and 2/5 left great toe extension.  The VA examination report defines normal strength as 5/5.  3/5 strength represents active movement against gravity and 2/5 strength represents active movement with gravity eliminated.  The examiner stated that there was no muscle atrophy.  A reflex examination showed hypoactive (1+) reflexes of the bilateral knees, and absent reflexes of the bilateral ankles.  A sensory examination showed descreased sensation of the bilateral upper anterior thighs and knees, and absent sensation of the bilateral lower legs, ankles, feet, and toes.  With regard to symptoms of radiculopathy, the examiner indicated that the Veteran had constant pain of the bilateral lower extremities that was moderate in nature, paresthesias and/or dysthesias of the bilateral lower extremities that was moderate in nature, and numbness of the bilateral lower extremties that was severe in nature.  The examiner identified the sciatic nerve as the source of the radiculopathy (L4/L5/S1/S2/S3 nerve roots).  The examiner concluded that the radiculopathy was moderate in severity in both the left and right extremities.  The examiner also diagnosed bilateral foot drop, and noted that the Veteran had downgoing toes bilaterally.  With regard to assistive devices, the examiner indicated that the Veteran regularly used a wheelchair, brace, and cane, and occasionally used a walker and crutches.  The examiner also indicated that the functional impairment of either extremity was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  With regard to the impact on work, the examiner noted that the Veteran worked full time at home in a sedentary capacity, and that he was limited to sedentary work.   

The Veteran's private physician, M.B., examined him and filled out a VA Disability Benefits Questionnaire (DBQ) in November 2014.  The November 2014 DBQ reflects that muscle strength testing was 2/5 in both lower extremities with regard to extension and flexion of all joints (i.e. the hip, knee, ankle, etc.).  The DBQ defines 2/5 strength as active movement with gravity eliminated.  Doctor M.B. indicated in the DBQ that the Veteran did not have muscle atrophy.  Reflexes were hypoactive (1+) in the bilateral knees and 0 in the bilateral ankles.  Sensation was absent in the bilateral upper anterior thighs, the thighs and knees, the bilateral lower legs and ankles, and the bilateral feet and toes.  Position sense, vibration sensation, and cold sensation were absent.  With regard to symptoms of radiculopathy, the DBQ states that the Veteran had frequent constant pain in the bilateral lower extremities that was severe in nature, paresthesias and/or dysthesias that were severe in nature in both lower extremities, and severe numbness in both lower extremities.  The November 2014 DBQ characterizes the Veteran's radiculopathy as severe overall in both lower extremities.  This DBQ also identifies the sciatic nerve as the source of the radiculopathy.  The Veteran used a wheelchair constantly and a cane or walker occasionally.  Doctor M.B. stated in the DBQ that the Veteran had severe foot drop and was unable to "stand, walk, sit, or lift at all" (emphasis added).  The Board finds this statement to be inherently not credible, as the Veteran used a wheelchair and, as noted by the physician, worked from home.  The physician did not state that he was confined to a bed, and it would be physically impossible to not be able to stand, walk, or sit "at all" unless one were lying in a prostrate position the entire time; if not prostrate, then one must be either sitting, standing, or walking.  Doctor M.B. further noted that the Veteran was restricted to a wheelchair and housebound.  Doctor M.B. found that the Veteran had no effective remaining function of the lower extremities.  

Based on the above evidence, the Board finds that the criteria for a compensable rating for the Veteran's left lower extremity radiculopathy were not more neary approximated prior to the June 2005 VA examination report.  Prior to that report, the Veteran made no mention of left lower extremity symptoms, and the treatment records and letters from his treating physcians only referred to right lower extremity radiculopathy.  Thus, his left lower extremity radiculopathy had not manifested at this time.  

A 10 percent rating, but no higher, is warranted as of the date of the June 2005 VA examination report, which reflects the first mention of left lower extremity symptoms, noting that the Veteran experienced numbness in both lower extremities.  The highly intermittent nature of any left lower extremity symptoms during this period, coupled with the fact that there were no findings of compromised strength or motor functioning, shows that it was no more than mild in severity, and thus weighs against a rating greater than 10 percent.  38 C.F.R. § 4.124a.  In this regard, as noted above, the private treatment records generally only mentioned right leg symptoms until June 2008, which indicates that his left leg symptoms were highly intermittent and did not affect functioning.  The Veteran's report at the February 2009 VA examination that his right leg symptoms had been affected the longest but that "now he [was] getting symptoms in the left leg" as well, further supports a finding that his left leg radiculopathy did not manifest prior to June 2005, and was mild in nature prior to 2009.  Accordingly, resolving reasonable doubt, a rating of 10 percent, but no higher is warranted for left lower extremity radiculopathy as of the date of the June 2005 VA examination.  

The Veteran's left leg symptoms became more persistent around June 06, 2008, which is the date of a private chiropractic record noting the Veteran's report of tingling down the left leg.  Prior entries, which were made almost weekly, reflected low back symptoms and occasionally right leg symtpoms, but made no mention of left leg symptoms.  While the Veteran's left lower extremity symptoms appear to have increased or at least become more persistent in June 2008, the involvement was still only sensory with no evidence of impaired functioning.  Accordingly, the criteria for a 20 percent rating for moderate incomplete paralysis of the sciatic nerve were not more nearly approximated at this time.  

As of January 2009, and resolving reasonable doubt, a 20 percent rating for left lower extremity radiculopathy is warranted based on the January 2009 treatment record reflecting numbness in the left leg and pain in the left foot.  Although this record in itself does not support entitlement to a higher rating absent any clinical findings, it is closely followed by the February 2009 VA examination report which reflects that strength was diminished in both legs on testing, and an April 2009 private treatment record noting the Veteran's report of moderately severe left leg numbness.  The Board assumes that the findings in the February 2009 VA examination report were present by January 2009.  

The Veteran's left lower extremity radiculopathy did not more nearly approximate the criteria for a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.  Specifically, although the Veteran had increasing pain and numbness of the left leg, the January 2010 VA treatment record shows that motor power testing was 5/5 in both lower extremities, and the April 2011 VA examination report shows that muscle tone and power was within normal limits and complete.  Moreover, deep tendon reflexes were 2+.  Further, a September 2011 shows that motor strength was 5/5, and that the Veteran's gait and station were normal.  In other words, the Veteran's left left symptoms were still for the most part only sensory in nature, with strength and motor testing persistently normal.  These findings weigh against a rating of 40 percent for moderately severe incomplete paralysis of the sciatic nerve.  See id.  Although the Veteran reported moderately severe numbness of the left leg in the April 2009 treatment record, this characterization is based on his subjective report and does not translate to "moderately severe" incomplete paralysis of the sciatic nerve in terms of the clinical findings contemplated by DC 8520.  See id.  Rather, as already stated, while the Veteran had some diminished strength of the left lower extremity, strength and motor testing was generally normal from January 2010 to April 2011. 

The Board is aware that the Veteran's left leg symptoms progressed in severity after January 2009.  However, progression alone does not warrant assignment of a higher rating unless the progression reaches the point where the criteria for a higher rating are more nearly approximated.  See Hart, 21 Vet. App. at 509-10; cf. Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  The 20 percent rating assigned for this period, and the 10 percent rating assigned for the early period, encompass varying degrees of severity that fall within these respective evaluations.  The fact that a 20 percent or 10 percent rating may be in effect when the manifestaions were less severe is based on resolving reasonable doubt in favor of the claim, and does not therefore mean that a higher rating must be assigned when the manifestations become more severe.  For the reasons explained above, the Board finds that the criteria for a higher rating were not more nearly approximated during this period. 

As of April 2013, a 40 percent rating is warranted for moderately severe incomplete paralysis of the left lower extremity.  See 38 C.F.R. § 4.124a.  This is the date of the April 2013 private treatment record showing findings of progressive weakness of the left foot diagnosed as foot drop, with significantly compromised strength on testing.  There is no evidence of left foot drop prior to this time.  

The preponderance of the evidence weighs against a rating greater than 40 percent for left lower extremity radiculopathy under DC 8520.  The criteria for a 60 percent rating for severe incomplete paralysis require marked muscular atrophy.  The evidence shows that the Veteran has not had atrophy, let alone "marked" atrophy, of the left lower extremity during the pendency of this claim.  The April 2014 VA examination report and November 2014 DBQ filled out by Dr. M.B. both show that the Veteran did not have left lower extremity atrophy.  Although the November 2014 DBQ characterizes the radiculopathy as severe, there must be evidence of marked muscular atrophy to warrant a 60 percent evaluation.  Thus, the criteria for a 60 percent rating are not more nearly approximated.  See id.

The evidence also weighs against assignment of an 80 percent rating for complete paralysis of the sciatic nerve under DC 8520.  These criteria require that the foot dangle and drop, with no active movement possible of the muscles below the knees.  The April 2014 and November 2014 examination reports show that the Veteran still had 2/5 strength of the left ankle and foot in all ranges, representing active movement when gravity is eliminated.  By comparison, strength of 1/5 represents palpable or visible muscle contraction, but no joint movement, and 0/5 reprents no muscle movement, as shown in the April 2014 VA examination report and November 2014 DBQ.  The fact that the Veteran still has active motion of the foot and ankle when gravity is eliminated shows that active movement of the muscles below the knee is still possible.  Thus, the criteria for an 80 percent rating for complete paralysis of the sciatic nerve are not more nearly approximated.  See id.

When viewed in light of the criteria under DC 8521, which pertains to paralysis of the external popliteal (common peroneal) nerve, it becomes even more apparent that a rating in excess of 40 percent is not warranted under DC 8520.  See 38 C.F.R. § 4.124a.  Under DC 8521, a maximum 40 percent rating is assigned for complete paralysis of the common peroneal nerve when there is foot drop and slight droop of the the first phalanges of all toes, the inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weaknes, and anesthesia covers the entire dorsum of the foot and toes.  Id.  The Veteran's sciatica with foot drop more nearly approximates this disability picture, with downgoing toes bilaterally as noted in the April 2014 VA examination report, weakened dorsiflexion, and numbness.  Indeed, even the disability picture represented by a 40 percent rating for paralysis of the peroneal nerve is more severe than the Veteran's foot drop, in that he still retains some ability to dorsiflex and abduct the foot, while the 40 percent rating under DC 8521 contemplates inability to dorsiflex and abduct the foot.  See id.  

Accordingly, when compared with the criteria for a 40 rating under DC 8521, it is clear that the Veteran's left lower extremity radiculopathy does not meet the criteria for a rating in excess of 40 percent under DC 8520 solely due to the presence of foot drop, as the criteria under DC 8521 show that his current manifestations of foot drop are already contemplated by the criteria for a 40 percent rating under DC 8521, and when the specific criteria for a rating greater than 40 percent under DC 8520 are not otherwise satisfied, as explained above.  Indeed, the criteria for 40 percent and 30 percent ratings under other diagnostic codes pertaining to neurological impairment ffecting the lower extremities generally contemplate loss of motion of the foot and toes in one or more ranges.  See 38 C.F.R. § 4.71a, DC's 8522-8525.  In short, the fact that the Veteran has foot drop with limited strength and motion does not necessarily warrant a rating greater than 40 percent under DC 8520, and the preponderance of the evidence weighs against assignment of a higher evaluation.

With respect to the right lower extremity radiculopathy, a 20 percent rating is warranted from November 2003, the date of claim, to February 2014.  Prior to February 2014, the Veteran's right lower extremity radiculopathy was manifested by radiating pain and numbness, with loss of sensation in the foot and some weakness.  Thus, resolving reasonable doubt, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve under DC 8521 prior to February 2014.  A rating greater than 20 percent is not warranted, as the Veteran had nearly full strength and functioning of the right lower extremity, albeit with some weakness.  The January 2010 VA treatment record shows that motor power testing was 5/5 in the right lower extremity, and the April 2011 VA examination report shows that muscle tone and power was within normal limits and complete.  Moreover, deep tendon reflexes were 2+.  Further, the September 2011 treatment record shows that motor strength was 5/5, and that the Veteran's gait and station were normal.  The April 2013 private treatment record shows that motor strength testing of the right leg was 5/5.  Right ankle dorsiflexion strength was 4/5.  The right external hallucis longus muscle had 4/5 strength, and right ankle plantar flexion strength was 5/5.  While left foot drop was diagnosed in this record, he was not found to have right foot drop, and his strength was either 5/5 or 4/5 in all ranges, as compared with strength of 2/5 in the left.  Moreover, as discussed above, the criteria for 40 percent and 30 percent ratings under other diagnostic codes pertaining to neurological impairment affecting the lower extremities (e.g. DC's 8521-8525) show that these contemplate complete loss of motion of the foot or toes in at least one range, and inform the Board's analysis of the criteria under DC 8520.  The fact that the Veteran's right lower extremity radiculopathy does not more nearly approximate the criteria for these ratings prior to February 2014 further weighs against a finding that it approximates the criteria for a 40 percent rating under DC 8520. 

As discussed above regarding the left lower extremity radiculopathy, although there were fluctuations in severity of the Veteran's right lower extremity radiculopathy prior to February 2014, the 20 percent rating covers these varying ranges of severity, and reasonable doubt has been resolved in favor of the claim by assigning a 20 percent rating at times when there were no findings of right lower extremity weakness, but when the Veteran nevertheless reported pain, numbness, and impaired functioning of the right lower extremity.  

As of February 2014, a 40 percent rating is warranted for the right lower extremity radiculopathy, which is the date of the February 2014 private treatment record showing a diagnosis of bilateral foot drop characterized as moderate to severe.  In other words, this record shows that the Veteran had foot drop on the right as well as the left by this time.  This record constitutes the earliest evidence of right foot drop, which was not diagnosed in the April 2013 and May 2013 private treatment records.  

Because the Veteran has not had marked muscular atrophy of the right lower extremity, a 60 percent rating is not warranted for severe incomplete paralysis of the sciatic nerve under DC 8521.  An 80 percent rating is not warranted under DC 8520 for complete paralysis, as the Veteran still has some active movement of the muscles below the knee on the right, as shown in the April 2014 and November 2014 examination reports.  In addition, the above discussion concerning the left lower extremity radiculopathy equally applies to the right lower extremity with respect to the Board's conclusion that the criteria for a rating in excess of 40 percent under DC 8521 are not more nearly approximated. 

For the reasons discussed above, the Board finds that although there have been fluctuations and progressions in severity of the Veteran's bilateral radiculopathy of the lower extremities, they have not more nearly approximated the criteria for ratings higher than those currently assigned at different stages of this claim.  Thus, further staging is not warranted.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration of the Veteran's bilateral lower extremity radiculopathy is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  The criteria for extraschedular referral were discussed above.  Here, a comparison of the Veteran's radiculopathy with the rating criteria does not show such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See id.  His radiculopathy has been manifested by pain, numbness, weakness, sensory disturbances (paresthesias, tingling, etc.) and foot drop.  These manifestations are contemplated by DC 8520, and other DC's applicable to neurological impairment affecting the lower extremities (e.g. DC's 8521-8525).  See 38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123 (noting that peripheral neuritis may be characterized by loss of reflexes, sensory disturbances, and constant pain, at times excruciating).  The Veteran's report of difficulty standing, walking and his need of a wheelchair and other assistive devices are consistent with neurological impairment affecting the lower extremities, and does not show that his radiculopathy is different from, or more severe than, the levels of disability contemplated under the schedular criteria.  The Veteran's service connected lumbosacral spine disability also affects his ability to stand and walk.  

Accordingly, the available schedular evaluations are adequate to rate the Veteran's radiculopathy of the lower extremities, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are related factors such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's radiculopathy for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

In sum, for the left lower extremity radiculopathy, a 10 percent rating is granted as of June 2005, a 20 percent rating is granted as of January 2009, and a 40 percent rating is granted as of April 2013, resolving reasonable doubt.  The preponderance of the evidence weighs against assignment of a compensable rating prior to June 2005.  For the right lower extremity radiculopathy, a 20 percent rating is granted as of the November 2003 date of claim and a 40 percent rating is granted as of February 2014, resolving reasonable doubt.  The preponderance of the evidence weighs against assignment of ratings higher than those granted in this decision, and thus the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


D. Extraschedular Consideration Based on Combined Effects

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit explained that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Id.  In making this determination, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Id. at 1366. 

The combined impact of the service-connected disabilities under consideration in this appeal do not result in a disability picture that is so exceptional or unusual as to render impractical the application of the regular schedular standards.  The Veteran's chronic pain, numbness, and weakness of the lower extremities, difficulty standing and walking with need of a wheelchair or other assistive devices, and urinary and bowel incontinence are all contemplated by the rating criteria, as shown above, and have been assigned a combined rating in accordance with the Combined Ratings Table under 38 C.F.R. § 4.25 (2015).  The rating schedule further provides for an additional 10 percent under the "bilateral factor" for service-connected disability of the left and right lower extremities, thus indicating that the schedule already recognizes that a disability of paired extremities or skeletal muscles is more disabling than disability of each such extremity or skeletal muscle separately considered in isolation.  See 38 C.F.R. § 4.26 (2015).  Special monthly compensation based on loss of use of the left and right foot due to foot drop has also been assigned, as discussed below.  See 38 C.F.R. § 3.350.  

In short, all manifestations of the Veteran's service-connected disabilities and resultant functional impairment, including those due to the negative effects that one disability may have upon the other, have been accounted for in assigning separate schedular ratings and a combined rating under § 4.25.  The evidence shows that at least through November 2014, the Veteran has been able to work full time in a sedentary capacity, albeit with the significant accommodation that he is allowed to work from home.  The evidence does not show that the collective impact of the service-connected disabilities on appeal has been more severe than that compensated by the combined evaluation assigned at various stages during the pendency of this claim.  Although his service-connected back disability, the evaluation of which is not on appeal, may increase the impact of his service-connected radiculopathy of the bilateral lower extremities and vice versa, the Board finds that the combined rating assigned already accounts for all manifestations and resultant functional impairment discussed in this decision. 

In sum, the collective impact of the service-connected disabilities under consideration in this decision does not warrant extraschedular referral.  See Johnson, 762 F.3d at 1365; 38 C.F.R. § 3.321(b).


E. Special Monthly Compensation Based on Loss of Use of Feet

As relevant to this appeal, special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic ampliance.  § 3.350(a)(2)(i).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including tropic and circulatory disturbance and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2)(i)(b).  

As discussed above, the evidence shows foot drop of the left foot as of April 2013, and foot drop of the right foot as of February 2014 due to radiculopathy that roughly approximates the criteria for a 40 percent rating under DC 8521 for complete paralysis of the external popliteal nerve (common peroneal).  See 38 C.F.R. § 4.124a.  These findings warrant SMC at the (k) rate based on loss of use under 38 C.F.R. § 3.350(a)(2)(i)(b).  The November 2014 DBQ filled out by Dr. M.B. also reflects this physician's conclusion that the Veteran had no effective function remaining of the lower extremities due to his foot drop, further supporting entitlement to SMC at the (k) rate.  Although the April 2014 VA examiner found that the Veteran did retain effective functioning of the lower extremities that would not be equally well served by a prosthesis, the Board resolves any reasonable doubt raised by the conflicting findings in these two examination reports in favor of the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Accordingly, SMC at the (k) rate is granted for loss of use of the left foot as of April 2013, and loss of use of the right foot as of February 2014.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).


ORDER

Entitlement to an initial rating of 40 percent, but no higher, effective November 2003, for bladder incontinence is granted, subject to the law governing payment of monetary benefits. 

Entitlement to an initial rating greater than 40 percent from February 2009 through February 2012, inclusive, for bladder incontinence is denied. 

Entitlement to an initial compensable rating prior to February 2009, and a rating greater than 30 percent as of February 2009 for bowel incontinence is denied. 

Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to June 2005 is denied. 

Entitlement to an initial rating of 10 percent, but no higher, for left lower extremity radiculopathy is granted as of June 2005, subject to the law governing payment of monetary benefits. 

Entitlement to an initial rating of 20 percent, but no higher, for left lower extremity radiculopathy is granted as of January 2009, subject to the law governing payment of monetary benefits. 

Entitlement to an initial rating of 40 percent, but no higher, for left lower extremity radiculopathy is granted as of April 2013, subject to the law governing payment of monetary benefits. 

Entitlement to an initial rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted as of November 2003, subject to the law governing payment of monetary benefits. 

Entitlement to an initial rating of 40 percent, but no higher, for right lower extremity radiculopathy is granted as of February 2014, subject to the law governing payment of monetary benefits. 

Entitlement to special monthly compensation under 38 U.S.C. § 1114(k) based on loss of use of the left foot is granted as of April 2013, subject to the law governing payment of monetary benefits. 

Entitlement to special monthly compensation under 38 U.S.C. § 1114(k) based on loss of use of the right foot is granted as of February 2014, subject to the law governing payment of monetary benefits. 


REMAND

The issues of entitlement to TDIU and SMC based on the need for aid and attendance or housebound status must be remanded for further action by the AOJ. 

The Veteran submitted a claim for TDIU in April 2015, characterized as a claim for a "permanent and total disability rating."  See April 2015 VA Form 91-526EZ, Attachment.  The issue of entitlement to TDIU is part and parcel of the evaluation of his service-connected bilateral radiculopathy and bowel and bladder impairment, and thus is under the Board's jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also 38 C.F.R. §§ 3.340, 4.16 (2015).  This issue has not yet been adjudicated by the AOJ in connection with this appeal.  Accordingly, it is remanded for appropriate development and consideration by the AOJ in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran submitted a timely March 2015 notice of disagreement with a November 2014 rating decision denying entitlement to SMC based on the need for aid and attendance or housebound status.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  Entitlement to SMC is an ancillary benefit within the scope of the increased rating issues on appeal.  See 38 C.F.R. § 3.155(d)(2) (2015); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available).  The AOJ must readjudicate this issue in light of the Board's decision in this case and, if the benefits sought are not granted, issue a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31 (2015).  However, as with entitlement to TDIU, there is no need for the Veteran to separately perfect an appeal of this issue, as it is part and parcel of his increased rating claims and thus currently under the jurisdiction of the Board. 

Accordingly, the case is REMANDED for the following action:

After conducting all appropriate development, adjudicate the issues of entitlement to TDIU and to SMC at the (l) rate based on the need for regular aid and attendance or housebound status.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


